 In theMatter of LOOSE-WILESBISCUIT COMPANYandCOMMITTEE FORINDUSTRIAL ORGANIZATIONCase No. C-506.Decided April 5, 1938Bakery Industry-Settlement:agreement to comply withAct-Order:enteredon stipulation;back pay ; discharged employees given guarantyof wages andplaced on preferential list ; employer-dominated labor organization disestab-lished.Mr. W. J. PerricelliandMr. Oscar Grossman,for the Board.Mr.W. A.Ferguson,of Long Island City, N. Y.,Mr. ClarenceD. Laylin,of Columbus, Ohio, andMr. W. W. Paddon,of Dayton,Ohio, for the respondent.Mr. Harvey B. Rector,of Dayton, Ohio, for the Union.Mr. Richard A. Perkins,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon amended charges duly filed by Committee for IndustrialOrganization, herein called the Union, the National Labor RelationsBoard, herein called the Board, by Philip G. Phillips, Regional Di-rector for the Ninth Region (Cincinnati, Ohio), issued a complaint,dated January 27, 1938, against Loose-Wiles Biscuit Company, Day-ton, Ohio, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1), (2) and (3) andSection 2 (6) and (7) of the National LaborRelationsAct, 49 Stat.449, herein called the Act.The complaint alleged among other thingsthat the respondent had laid off from work Clarence Eddis onNovember 4, 1937, William Barnhart and George Wright on Novem-ber 9, and Clarence Sager and Elwood Watkins on November 11,for the reason that they and each of them had formed, joined, andassisted the Union.A copy of the complaint, accompanied by noticeof hearing, was. duly served upon the respondent and the Union.OnFebruary 10, 1938, the respondent filed an answer in which it deniedthe material allegations of the complaint.Pursuant to notice and amended notice, a hearing was held on Feb-ruary 10, 1938, at Dayton, Ohio, before George Bokat, the Trial Ex-417 418NATIONAL LABOR RELATIONS BOARDaminerduly designated by the Board.At the hearing, the Board,the respondent,and the Union were represented by counsel.Upon theagreement of all the parties,the hearing was adjourned to Cincinnati,Ohio,for the purpose of preparing a certain stipulation and agree-ment, more particularly hereinafter set forth.Thereafter,on Feb-ruary 10, the hearing was resumed at Cincinnati before the TrialExaminer.All of the parties were representedby counsel.TheRegional Directorattended and participated in the proceeding.IUpon the record in the case, the Board makes the following :FINDINGS OF FACTTHE BUSINESS OF THE RESPONDENTThe respondent, Loose-Wiles Biscuit Company,is an Illinois cor-poration, owning and operating a manufacturing plant and bakery inDayton, Ohio. It engages in the manufacture,sale, and distributionof certain baked goods, consisting principally of biscuits, crackers,cookies, pretzels, wheat cereals, and similar products.Itmaintainssales agencies in Indiana, Kentucky, and West Virginia, and distrib-utes some of the product of its Dayton plant to other plants, which itor its affiliates own, in Illinois, Massachusetts,New York,Michigan,Missouri,Minnesota,Nebraska, Texas, California, Oregon, and Wash-ington.Forty per cent of the aggregate value of the raw materialsused at the Dayton plant, amounting to approximately $150,000 an-nually, is obtained from without the State of Ohio, and about 50 percent of the manufactured or baked product is shipped from Dayton toStates other than Ohio.The Dayton plant produces about $500,000worth of goods annually.We find that the operations and business of the respondent in re-gard to its Dayton,Ohio, plant constitute a continuous flow of trade,traffic, and commerce among the several States.IIOn February 10, 1938, during the hearing in Cincinnati,Ohio, theBoard, the respondent,and the Union,by and through their respectivecounsel, with the approval of the Regional Director, entered into astipulation and agreement,of record in this proceeding.It was stipu-lated and agreed,subject to the approval of the Board, as follows :1.The respondent will pay to Elwood Watkins,Clarence Eddis,Clarence Sager, George Wright, and William Barnhart, on February11, 1938, a sum equal to five-sixths of the wages which they wouldhave earned at the rate of pay which they were receiving at the time DECISIONS AND ORDERS419of their respective lay-offs, for each of the days from the dates oftheir respective lay-offs to and including February 10, 1938.2. In addition thereto, the respondent guarantees to the said men,payment to be made weekly, a sum equal to one-half of the pay whichthe men would be entitled to receive, on the days which the Daytonplant is operating, if they were working in their respective positionswhich they occupied on the dates of their respective lay-offs and at therate which then prevailed, from February 11, 1938, up to May 1, 1938.3.The respondent will establish with relation to the five above-mentioned men plant-wide seniority, upon their respective jobs becom-ing obsolete in the Dayton bakery 1 and, further, the respondent will-establish department-wide seniority in the reel oven department with-the understanding, however, that if one of the aforesaid men accepts aposition in the department by reason of such seniority, which positionhas a lower wage rate, the rate of pay for such man during the periodwhile he is working at such position is to be at the average existingrate paid to all men in that classification.4.When additional reel oven crews are put to work in the Daytonplant, the respondent will offer the following men positions in thefirst two crews : Crew No. 1, Clarence Eddis, Elwood Watkins, andWilliam Barnhart; and Crew No. 2, George Wright and ClarenceSager.5.In the event that the respondent shall fail to perform its agree-ment as stipulated and agreed, or fail to exercise good faith in thatregard, the Board may order immediately the respondent to offerreinstatement to the five above-mentioned men to their former posi-tions after notice to the respondent and an opportunity to be heardupon the sole issue whether the respondent has complied with itsagreement.6.The respondent shall cease and desist from in any manner inter-fering with, restraining, or coercing its employees in the exercise oftheir rights to self-organize and form, join, or assist labor organiza-tions, to bargain collectively through institutions of their own choos-ing, engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection.7.The respondent shall cease and desist from dominating or inter-fering with the formation or administration of any labor organizationof its employees, or contributing financial or other support thereto.rAt the bearing, Mr. Phillips, the Regional Director, stated .Iunderstand that if the reel oven department is permanently abandonedso that reel ovens are no longer used in the plant then these men will begiven plantwide seniority so that they can obtain any jobs that are availableto them on the basis of their seniority in the plant, is that correct?Mr. Ferguson, counsel for the respondent, repliedSubject also to their fitness for the positions that are availableMr Phillips then statedObviously. 420NATIONAL LABOR RELATIONS BOARD8.The respondent will withdraw all recognition from the Em-ployees Plant Council as representative of its employees for thepurpose of dealing with the respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or conditions ofwork, and completely disestablish the Employees Plant Council assuch representative.9.The respondent will post notices in conspicuous places through-out all departments of the Dayton plant, in words and figures asfollows :Notice to All EmployeesPursuant to an order of the National Labor Relations Boardentered into by all parties and effective from this date andthereafter.(1).The present existing Employees Plant Council is dises-tablished, thatis, is nolonger your representative for the pur-pose of dealing with us, the management of Loose-Wiles BiscuitCompany of Dayton, Ohio, concerning grievances, labor disputes,wages, rates of pay, hours of employment, or conditions of work,and we, the management, therefore, shall not any longer recog-nize the present existing Employees Plant Council as suchrepresentative.(2).This notice shall remain posted for a period of thirtydays from today,-, 1938, the date of posting.WM. PADDON,Plant Manager.On the basis of the above stipulation and agreement, the Boardwill issue an order.ORDEROn the basis of the above findings of fact, and stipulation andagreement,and pursuant to Section 10 (c) of the National LaborRelations Act, the National Labor Relations Board hereby ordersthat Loose-Wiles Biscuit Company,Dayton, Ohio, and its officers,agents, successors,and assigns,shall:1.Cease and desist :(a) From in any manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations,tobargain collectivelythrough representatives of their own choosing,and to engage inconcerted activities for the purposes of collective bargaining or othermutual aid or protection;(b) From in any manner dominating or interfering with the for-mation or administration of any labor organization-of its employees,and from contributing financial or other support to it. DECISIONS AND ORDERS4212.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Make whole Elwood Watkins, Clarence Eddis, Clarence Sager,George Wright, and William Barnhart, for loss sustained by reasonof their lay-offs, by the payment to each of them on February 11, 1938,of a sum equal to five-sixths (%) of the wages which he would haveearned, at the rate of pay which he was receiving at the time ofhis lay-off, for each of the days on which the Dayton plant operatedfrom the date of said lay-off to and including February 10, 1938;and, in addition thereto, by the payment, weekly, to each of them,from February 11, 1938, to May 1, 1938, of a sum equal to one-half(1/2) of the wages which he would be entitled to receive, at the rateof pay which he was receiving at the time of his lay-off, were heworking in the position which he occupied at the time of his lay-off;(b)Establishwith relation to each of the following : ElwoodWatkins, Clarence Eddis, Clarence Sager, George Wright, and Wil-liam Barnhart, plant-wide seniority upon his job becoming obsoletein the Dayton bakery, and department-wide seniority in the reel ovendepartment ; and if any of said men accepts a position in the depart-ment by reason of such seniority, which position has a lower wagerate, then the rate of pay for such man during the period he isworking at such position is to be at the average existing rate paidto all employees of the respondent in that classification;(c)Offer to Elwood Watkins, Clarence Eddis, Clarence Sager,GeorgeWright, and William Barnhart, upon additional reel ovencrews being put to work at the Dayton plant, positions in the firsttwo crews as follows : Crew No. 1, Clarence Eddis, Elwood Watkins,and William Barnhart; and Crew No. 2, George Wright and ClarenceSager ;(d)Withdraw all recognition from Employees Plant Council asrepresentative of its employees for the purpose of dealing with therespondent concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or conditions of work, and completelydisestablish said organization as such representative; and(e)Post and keep posted for a period of at least thirty (30) con-secutive days from the date of posting notices in conspicuous placesthroughout all the departments of the Dayton plant, stating :Notice to All EmployeesPursuant to an order of the National Labor Relations Board,and effective from this date and hereafter :(1).The present existing Employees Plant Council is dis-established, that is, is no longer your representative for the pur-pose of dealing with us, the management of Loose-Wiles Biscuit 422NATIONAL LABOR RELATIONS BOARDCompany of Dayton, Ohio, concerning grievances, labor disputes,wages, rates of pay, hours of employment, or conditions of work,and we, the management, therefore, shall not any longer recog-nize the present existing Employees Plant Council as such repre-sentative.(2).This notice shall remain posted for a period of thirtydays from today,-, 1938, the date of posting.WM. PADDON,PlantManager.(f)Notify the Regional Director for the Ninth Region in writingwithin ten (10) days from the date of this order what steps it hastaken to comply therewith.This order shall become effective and be in full force as of Feb-ruary 11, 1938.